DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because “process execution unit 16” is incorrectly labeled “process implementation unit” in Fig. 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a process execution unit”, “a storage unit”, “a display unit”, and “a control unit” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0303432 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0022]…The display unit 14 is a unit used to display visual information, and includes, for example, a liquid crystal display, an organic EL display, or the like…The control unit 11 is configured to include one or more ICs including a CPU 11a serving as a processor, a ROM 11b, a RAM 11c, and the like, and also include other nonvolatile memories or the like.
[0026] The process execution unit 16 may include, for example, a printing unit 16b. The printing unit 16b includes a transport unit configured to transport a printing medium such as a sheet, a printing head configured to execute printing to the transported printing medium using ink or toner, and a printer engine. The printing medium is one example of the “processing target medium” to be processed by the process execution unit 16. The electronic device 10 including the printing unit 16b may be called a printing apparatus or a printer.
[0029] The storage unit 17 is a storage unit including, for example, a hard disk drive, a solid state drive, or other memories. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2019/0095141) in view of Tokimoto et al. (US 2007/0277173) and Kimura et al. (US 2009/0103124).

Regarding claim 1, Yoshihara teaches an electronic device that executes user authentication by acquiring identification information of a user from a contactless medium in which the identification information is written (MFP 11 and mobile terminal 15; ¶¶ 0038-0039, ¶ Fig. 1 and ¶¶ 0055-0057, Fig. 6A S601-S602), comprising: 
a process execution unit configured to execute a process according to a setting (printer 206; ¶ 0042, Fig. 2); 
a storage unit in which a correspondence relationship between the identification information and a job that is a combination of the setting is registered in advance (flash 212 storing setting management information 1001; ¶ 0042, Fig. 10); 
a display unit configured to display predetermined information (operating unit 204; ¶ 0039, Fig. 2 and ¶¶ 0043-0050, Figs. 3 and 4); and 
a control unit configured to control the electronic device (CPU 201; ¶ 0042, Fig. 2), 
wherein the control unit refers to the storage unit after user authentication is executed on a basis of the identification information acquired through a reader configured to read information from the contactless medium (identify job after successful user authentication; ¶¶ 0055-0061, Fig. 6A S601-S605),
when only one job corresponding to the identification information is registered in the storage unit, the control unit causes the process execution unit to execute a process according to the one job (printing process; ¶ 0065, Fig. 6A S614), 
but does not explicitly teach  
when the job corresponding to the identification information is not registered in the storage unit, the control unit causes the display unit to display a predetermined home screen concerning the electronic device, and
when two or more jobs corresponding to the identification information are registered in the storage unit, the control unit causes the process execution unit to execute a process according to a job selected through an operation of the user from among the two or more jobs.
However, Tokimoto teaches when the job corresponding to the identification information is not registered in the storage unit, the control unit causes the display unit to display a predetermined home screen concerning the electronic device (no print job message; ¶ 0083, Fig. 3 S11).
Yoshihara and Tokimoto are in the same field of endeavor of an electronic device that authenticates a user and processes jobs. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Yoshihara to process jobs as taught by Tokimoto. The combination improves the device by providing a simple means for communicating information to a user.
Furthermore, Kimura teaches when two or more jobs corresponding to the identification information are registered in the storage unit, the control unit causes the process execution unit to execute a process according to a job selected through an operation of the user from among the two or more jobs (job selection; ¶ 0122, Fig. 29 and ¶ 0168, Fig. 42).
Yoshihara and Kimura are in the same field of endeavor of an electronic device that communicates with a mobile device and processes print jobs. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the electronic device of Yoshihara to process jobs as taught by Kimura. The combination improves the device by providing a simple means for allowing a user to select a print job among a plurality of print jobs.
Regarding claim 2, Yoshihara in view of Tokimoto and Kimura teach electronic device according to claim 1, but Yoshihara does not explicitly teach wherein, when two or more jobs corresponding to the identification information are registered in the storage unit, the control unit causes the display unit to display a list of the two or more jobs, and receives selection of a job from the list made through an operation by the user.
However, Kimura teaches wherein, when two or more jobs corresponding to the identification information are registered in the storage unit, the control unit causes the display unit to display a list of the two or more jobs, and receives selection of a job from the list made through an operation by the user (job selection; ¶ 0122, Fig. 29 and ¶ 0168, Fig. 42).
The motivation applied in claim 1 is incorporated herein.

Claims 8 and 9 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 9.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okigami et al. (US 2010/0225962) teaches a mfp that communicates with a mobile device via short-range communication.
Iwamoto et al. (US 2019/0289149) teaches an image processing apparatus that authenticates a mobile device to establish communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672